Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
CLAIM 1: 
add “a” before “concentration” as follows:
“…a concentration of a first element in the third layer portion being higher than a concentration of the first element in the first layer portion and a concentration of the first element in the second layer portion.”

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
prior art fails to anticipate and/or obviate limitations mentioned in independent claim(s) 1 and 17.  Case in point, prior arts Wang (8829581), Kurotsuchi (20100171087), Erbetta (20120119177), Troyan (20170069839) and Yamamotto (20060113520) teaches an NVM having a chalcogenide memory layer having varying dopant concentrations, depending on the location on the conductors/electrodes.
Bae (20090075420) teaches man NVM devices wherein a PCM is lined on the side wall of the pillar, the pillar being sandwiched between an upper/lower wiring (electrode) layer.  Karda (20150200308) teaches an NVM having a memory layer, composed of a doped chalcogenide memory material, lining the sidewalls of a pillar structure, the pillar structure being sandwiched between upper/lower wiring (electrode) layers.
However, these prior art fail to teach all of the limitations of claims 1 and 17, such as “…concentration of a first element in the third layer portion being higher than a concentration of the first element in the first layer portion and a concentration of the first element in the second layer portion.”
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CALEB E HENRY/Primary Examiner, Art Unit 2894